DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/13/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-4, 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “X1 and X2 are combination of a group represented by general formula (1a) and a group represented by general formula (1c)”. It is unclear if it means X1 and X2 are independently a combination of a group represented by general formula (1a) and a group represented by general formula (1c), or at least one of X1 and X2 is formula (1a) and at least one of X1 and X2 is formula (1c). 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3-4, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardoso et al (WO 2017/001902).
Claims 1, 3-4: Cardoso teaches a composition comprising Pluronic F-127(page 12), and a photochromic dye (examples). Pluronic F127 reads on polymer (a) formula (a-1) and compound (c) a polyol compound having two or more hydroxyl groups. 8 our of 11 photochromic dyes are naphthopyran derivative. 
Claim 7: because Cardoso teaches the claimed polymer, it is therefore inherent that the polymer exhibit claimed property since such a property is evidently dependent upon the nature of the polymer used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Branda et al (US 2015/0070743).
Claims 1, 3: Branda teaches a composition comprising glycerol propoxylate-block-ethoxylate GPOx , a switching compound S158 having photochromic properties,  and Desmodur N3600 an aliphatic polyisocyanate (table 9). GPOx reads on compounds (b-1) or (b-2), and compound (c)(ii-1) as in claim 6. 
 Claim 7: because Card Branda oso teaches the claimed polymer, it is therefore inherent that the polymer exhibit claimed property since such a property is evidently dependent upon the nature of the polymer used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763